Title: From George Washington to the United States Senate, 26 October 1791
From: Washington, George
To: United States Senate



Gentlemen of the Senate
United States [Philadelphia] 26th October 1791

I have directed the Secretary of War, to lay before you for your consideration, all the papers relative to the late negociations with the Cherokee Indians—and the treaty concluded with that

tribe, on the 2d day of July last, by the Superintendant of the Southern district; and I request your advice, whether I shall ratify the same.
I also lay before you the instructions to Colonel Pickering, and his conferences with the six Nations of Indians. These conferences were for the purpose of conciliation, and at a critical period to withdraw those Indians to a greater distance from the theatre of war, in order to prevent their being involved therein.
It might not have been necessary to have requested your opinion on this business, had not the Commissioner, with good intentions, but incautiously, made certain ratifications of lands, unauthorized by his instructions, and unsupported by the constitution.
It therefore became necessary to disavow the transaction explicitly, in a Letter written by my orders to the Governor of New York, on the 17th of August last.
The Speeches to the Cornplanter, and other Seneka Chiefs—the instructions to Colonel Procter, and his report, and other messages and directions, are laid before you for your information; and as evidences that all proper lenient measures preceded the exercise of coercion.
The Letters to the Chief of the Creeks, are also laid before you, to evince that the requisite steps have been taken, to produce a full compliance with the treaty made with that nation, on the 7th of August 1790.

Go: Washington

